USCA11 Case: 21-10982      Date Filed: 10/21/2021   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10982
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
AARON LAVELL LAMAR,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
             D.C. Docket No. 1:20-cr-00097-JB-B-1
                   ____________________
USCA11 Case: 21-10982         Date Filed: 10/21/2021    Page: 2 of 5




2                      Opinion of the Court                 21-10982


Before JORDAN, GRANT, and ANDERSON, Circuit Judges.
PER CURIAM:
       Aaron Lamar appeals his low-end guideline sentence of 70
months’ imprisonment, which reflected credit for 7 months already
served, for possession of a firearm by a convicted felon. Lamar ar-
gues that his sentence is procedurally unreasonable because the dis-
trict court clearly erred in applying the U.S.S.G. § 2K2.1(b)(6)(B)
enhancement by finding that the firearms facilitated or had the po-
tential to facilitate his drug possession. Lamar also argues that his
sentence is substantively unreasonable because the district court
abused its discretion in imposing a sentence that was greater than
necessary because the 18 U.S.C. § 3553(a) factors—specifically, his
history and characteristics and the nature and characteristics of the
offense—warranted a downward variance.
        We review the reasonableness of a sentence under a defer-
ential abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 41 (2007). A district court’s finding that a firearm was possessed
“in connection with” another felony offense is a factual finding that
we review for clear error. United States v. Bishop, 940 F.3d 1242,
1250 (11th Cir. 2019), cert. denied, 140 S. Ct. 1274 (2020).
       However, we will not decide a Guidelines issue if it made no
difference to the sentence imposed by the district court and the ul-
timate sentence was reasonable. United States v. Keene, 470 F.3d
1347, 1350 (11th Cir. 2006). If the district court states that its
USCA11 Case: 21-10982         Date Filed: 10/21/2021      Page: 3 of 5




21-10982                Opinion of the Court                          3

sentence would not have changed with a different Guidelines cal-
culation, we assume there was an error, calculate the guideline
range without the error, and analyze whether the sentence would
be substantively reasonable under that guideline range. Id. at 1349.
If it is, then we will not address the disputed Guidelines issue be-
cause “it would make no sense to set aside this reasonable sentence
and send the case back to the district court since it has already told
us that it would impose exactly the same sentence, a sentence we
would be compelled to affirm.” Id. at 1350.
               A district court abuses its discretion when it “(1) fails
to afford consideration to relevant factors that were due significant
weight, (2) gives significant weight to an improper or irrelevant fac-
tor, or (3) commits a clear error of judgment in considering the
proper factors.” United States v. Irey, 612 F.3d 1160, 1189 (11th
Cir. 2010) (en banc). A district court commits a “clear error of judg-
ment” when it unreasonably considers the proper factors. Id. We
do “not presume that a sentence outside the guidelines is unrea-
sonable and must give due deference to the district court’s decision
that the § 3553(a) factors, as a whole, justify the extent of the vari-
ance.” Id. at 1187 (quotation marks omitted). One indicator of rea-
sonableness is whether the sentence falls well below the maximum
penalty. United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir.
2020). Although we do not presume that a sentence within the
guideline range is reasonable, we ordinarily expect it to be reason-
able. United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).
USCA11 Case: 21-10982         Date Filed: 10/21/2021    Page: 4 of 5




4                      Opinion of the Court                 21-10982

        Here, any error by the district court in applying the U.S.S.G.
§ 2K2.1(b)(6)(B) enhancement was harmless because the court ex-
pressly stated that it would have imposed the same sentence with-
out the enhancement and the sentence would still be reasonable
under the lower guideline range. While Lamar argues the court’s
statement was ambiguous, the court made the statement after the
government specifically asked for a Keene statement. And the dis-
trict court stated that it would have imposed this sentence “under
the facts and circumstances of this case, regardless” immediately
after stating that a finding of fact was made concerning the en-
hancement, indicating that the court would have imposed the
same sentence regardless of the enhancement. Therefore, as long
as the sentence was reasonable considering the guideline range
without the enhancement, any error was harmless. Keene, 470
F.3d at 1349.
       Without the application of the 4-level enhancement, La-
mar’s applicable guideline range would have been 51 to 63 months’
imprisonment. U.S.S.G. §§ 2K2.1, 3E1.1(b). Thus, Lamar’s sen-
tence of 70 months’ imprisonment, with credit for 7 months al-
ready served, would be a slight upward variance. Even though the
imposed sentence would be outside the applicable guideline range,
this Court will not presume that the sentence is unreasonable. Irey,
612 F.3d at 1187. The court noted that it considered the § 3553(a)
factors and objectives in its decision. While the court considered
Lamar’s young age and his young children, the court also consid-
ered Lamar’s issues with substance abuse and recidivism. The
USCA11 Case: 21-10982        Date Filed: 10/21/2021     Page: 5 of 5




21-10982               Opinion of the Court                        5

court adopted the government’s arguments of Lamar’s lengthy
criminal history, prior drug convictions, and the seriousness of the
offense in sentencing Lamar to the government’s recommenda-
tion. Further indicating reasonableness, the sentence imposed was
well below the statutory maximum of ten years. Goldman, 953
F.3d at 1222. It would not have been an abuse of discretion for the
district court to vary upward slightly due to the fact that Lamar had
multiple prior convictions for drug offenses and a prior conviction
for domestic violence and unlawfully possessed two firearms, one
of which was loaded, together with drugs while fleeing from a re-
ported domestic dispute. Because the district court’s 70-month
sentence would have been reasonable even without the 4-level en-
hancement, any error in imposing the enhancement was harmless.
The district court did not abuse its discretion after weighing La-
mar’s young age and his young children against his lengthy crimi-
nal history, his prior drug convictions, and the seriousness of the
offense.
      AFFIRMED.